Exhibit 99.1 BIOSTAR PHARMACEUTICALS, INC. BEGINS CONSTRUCTION OF RAW MATERIAL PROCESSING FACILITY OF THE HERBAL PLANTATION BASE Press Release Source: Biostar Pharmaceuticals, Inc. On Monday June 29, 2009, 8:00 am EDT XIANYANG, China, June 29 /PRNewswire-Asia-FirstCall/ Biostar Pharmaceuticals, Inc. (OTC Bulletin Board: BSPM - News; "Biostar" or "the Company"), a Xianyang based developer, manufacturer and supplier of pharmaceutical products and medical nutrients addressing a variety of diseases and conditions, today announced it began construction of its raw material processing facility. Biostar has finished the engineering design and commenced construction for its new raw material processing facility which is expected to be completed in the fourth quarter of 2009. The raw material processing facility is part of the Company's herbal plantation base. In the herbal plantation base, twelve most widely used medicinal Chinese herbs including Ginkgo, Prickly Ash, Red Sage Root, Schisandra Chinensis, Eucommia were planted, occupying 330,000 square meters. With a favorable climate benefiting the herb yield, the Company expects an initial harvest in September 2009. Approximately 15% of the harvested herbs will be used as raw material reserves for the Company's own production which is expected to lower its production costs while reducing its dependence on third-party suppliers. The remaining 85% will be sold to other pharmaceutical companies, wholesalers and retailers which generates additional revenue for the Company. "The building of our herbal plantation base represents a key component of our strategic plan and will diversify and increase our revenue. The raw material processing facility enables us to closely control our product quality and ensure we have sufficient supply of key raw materials to meet our growth objectives," said Mr. Wang Ronghua, Chairman and CEO of Biostar Pharmaceuticals, Inc. "We are on track to complete the raw material processing facility in the fourth quarter of 2009. We expect this project to further increase our gross margin and provide incremental revenue for year 2009 and beyond." About Biostar Pharmaceuticals, Inc. Biostar Pharmaceuticals, Inc., through its wholly-owned subsidiary in China, develops, manufactures and markets pharmaceutical and medical nutrient products for a variety of diseases and conditions. The Company's most popular product is its Xin Ao Xing Oleanolic Acid Capsule, an over-the-counter ("OTC") medicine for chronic hepatitis B, a disease affecting approximately 10% of the Chinese population. In addition to its hepatitis product, Biostar manufactures two broad-based OTC products, two prescription-based pharmaceuticals and ten nutrients. The Company has adopted international standards and is in the process of applying for three patents. Safe Harbor Certain statements in this release concerning our future growth prospects are forward-looking statements, within the meaning of Section 27A of the U.S.
